Case 2:19-cv-07532-ES-MAH Document 18 Filed 05/22/19 Page 1 of 3 PageID: 174




Daniel R. Guadalupe (drguadalupe@norris-law.com)
NORRIS McLAUGHLIN, P.A.
721 Route 202/206, Suite 200
P.O. Box 5933
Bridgewater, New Jersey 08807
(908) 722-0700
Fax: (908) 722-0755

John E. Schmidtlein (jschmidtlein@wc.com)
Benjamin M. Greenblum (bgreenblum@wc.com)
Admitted pro hac vice
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005
Telephone: (202) 434-5000

Attorneys for Defendant Celgene Corporation

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 HUMANA INC.,                                 Civil No. 2:19-CV-07532-ES-MAH
                                              Hon. Esther Salas, U.S.D.J.
                                              Hon. Michael A. Hammer, U.S.M.J.
                        Plaintiff,
                                              NOTICE OF MOTION TO DISMISS
                                              THE COMPLAINT PURSUANT TO
 v.                                           FEDERAL RULE OF CIVIL
                                              PROCEDURE 12(B)(6)
 CELGENE CORPORATION,
                                              Motion Date: Date and Time as
                        Defendant.            Determined by the Court

                                              ORAL ARGUMENT REQUESTED

                                              DOCUMENT FILED
                                              ELECTRONICALLY
Case 2:19-cv-07532-ES-MAH Document 18 Filed 05/22/19 Page 2 of 3 PageID: 175




TO: Uriel Rabinovitz (urabinovitz@lowey.com)
    Peter D. St. Phillip, Jr. (pstphillip@lowey.com)
    LOWEY DANNENBERG, PC
    44 South Broadway, Suite 1100
    White Plains, NY 10601
    914-997-0500


       PLEASE TAKE NOTICE that on a date to be determined by the Court, the

undersigned, attorneys for Defendant Celgene Corporation, will move to dismiss

before the District Court, at the United States District Court, District of New Jersey,

Martin Luther King, Jr. Federal Building and U.S. Courthouse, 50 Walnut Street,

Newark, New Jersey 07102, all counts alleged in Humana’s Complaint.

       PLEASE TAKE FURTHER NOTICE that in support of this motion

Defendant will rely upon its Memorandum of Law in Support of Its Motion to

Dismiss; the Declaration of Benjamin M. Greenblum and exhibits thereto; the

Certification of Daniel R. Guadalupe attaching Unpublished Opinions; and the

Certification of Service.

       PLEASE TAKE FURTHER NOTICE that a proposed form of order

accompanies these papers.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 78.1(b),

Defendant requests oral argument.




                                           2
Case 2:19-cv-07532-ES-MAH Document 18 Filed 05/22/19 Page 3 of 3 PageID: 176




Dated: May 22, 2019                       Respectfully submitted,

                                          /s/ Daniel R. Guadalupe
                                          Norris McLaughlin, P.A.
                                          400 Crossing Blvd., Eighth Floor
                                          P.O. Box 5933
                                          Bridgewater, N.J. 08807
                                          Tel: (908) 722-0700
                                          Fax: (908) 722-0755
                                          drguadalupe@norris-law.com

                                          /s/ John E. Schmidtlein
                                          John E. Schmidtlein
                                          Benjamin M. Greenblum
                                          Admitted pro hac vice
                                          Williams & Connolly LLP
                                          725 Twelfth Street, N.W.
                                          Washington, D.C. 20005
                                          Tel: (202) 434-5000
                                          Fax: (202) 434-5029
                                          jschmidtlein@wc.com
                                          bgreenblum@wc.com

                                          Attorneys for Defendant Celgene Corp.




                                     3
